Citation Nr: 0304900	
Decision Date: 03/17/03    Archive Date: 03/24/03	

DOCKET NO.  00-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from June 1980 to August 1985.  
The veteran's separation from a period of service from August 
1985 to March 1987 has been determined to be under other than 
honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied the veteran's claim 
for a rating in excess of 40 percent for varicose veins of 
the left leg.  During the pendency of the appeal of that 
rating decision, the RO granted an increased evaluation to 
60%, effective from the date of receipt of the reopened 
claim.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993). The veteran has not 
withdrawn his appeal with respect to the matter of the 
evaluation assignable for his varicose veins of the left leg.  
According, the claim remains in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  The veteran's varicose veins of the left leg is 
manifested by deep and superficial venous incompetency at and 
below the knee, with a pronounced area of venous lake 
sacculation tortuosity in the left popliteal region and 
intermittent pain, and mild early stasis changes, but it is 
not productive of deep venous thrombosis, massive board-like 
edema, or constant pain at rest.  
CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7120 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
rating decisions of July 1995, November 1997, October 1999, 
and in Statements of the Case in April 2000 and April 2002, 
informed the veteran and representative of the evidence 
necessary to substantiate his pending claim, including the 
applicable regulations governing compensable evaluations for 
varicose veins.  The veteran was specifically informed of the 
VCAA regulatory provisions and the duties to assist and 
notify in the April 2002 Statement of the Case.  The veteran 
was provided a VA examination in April 1999 which is adequate 
for rating purposes.  All known and available records 
relevant to the veteran's claim have been collected for 
review.  The RO has offered to assist the veteran in 
collecting any evidence which he might reasonably identify.  
The veteran submitted the report of a private examination of 
his left leg varicose veins conducted in August 2000.  The 
evidence on file does not indicate nor does the veteran 
contend that there are any additional relevant records 
available which have not been collected for review.  The 
veteran has been generally kept apprised of what he must show 
to prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to notify and 
assist under VCAA have been satisfied.  38 C.F.R. §§ 5102, 
5103, 5103A, 5107.  

In his notice of disagreement and substantive appeal, the 
veteran indicated his dissatisfaction with the most recent 
April 1999 VA examination.  However, upon careful review of 
this report of examination and of all of the clinical 
evidence on file, the Board concludes that this report of 
examination was adequate for rating purposes.  This report 
included what appears to be a complete discussion of all of 
the veteran's contemporaneous complaints, and includes a 
complete discussion of the veteran's left leg varicose veins 
with findings that are generally consistent with the 
remainder of the clinical evidence on file.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 U.S.C.A. § 4.10.  

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability during the pendency of the appeal is of primary 
concern.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Varicose veins with massive board-like edema with constant 
pain at rest warrant a 100 percent evaluation.  Varicose 
veins with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrants a 60 percent evaluation.  Varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration warrants a 40 percent 
evaluation.  These evaluations are for involvement of a 
single extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Facts:  The veteran was treated for varicose veins of the 
left leg during service.  Varicosities developed and were 
surgically stripped.  Following service, the veteran was 
granted service connection for left leg varicose veins in a 
July 1988 rating action, with a noncompensable evaluation.  
Thereafter, he was granted an increase to 20 percent in a 
July 1995 rating action, an increase to 40 percent in a 
November 1997 rating action, and the most recent increase to 
a 60 percent evaluation in an April 2002 rating action.  The 
veteran's current claim for an increased evaluation was 
received in December 1998.  

A March 1992 VA examination revealed a large accumulation of 
varicose veins in the left popliteal space with tortuosity 
and sacculation.  An X-ray study showed no evidence of 
osseous, articular, or soft tissue abnormality of the left 
knee or femur.  There was partial incompetence of the venous 
valves of the left lower extremity.  The veteran was then 
employed full time as a merchant seaman.  

The only VA outpatient treatment record for varicose veins 
from July 1996 noted that the veteran wished to be appraised 
of treatment options.  There were large varicosities of the 
lower posterior leg and a warm erythemic area of the lower 
tibial area with a lesion.  It was noted that the veteran 
"refuses to wear support hose."  The assessment was varicose 
veins and tinea pedis.  It was suggested that he wear support 
hose.  

A July 1997 VA examination noted the veteran was currently on 
a work study program, and was attending community college 
studying for a Business degree.  The veteran reported that 
his varicose veins became symptomatic if he was active or 
standing most of the day, with an increase in expansion of 
the cluster of varicosities.  The swelling would cause 
compression of the venous system and swelling of the calf and 
ankle.  He was less symptomatic now because he had a 
sedentary job and was attending school.  He was not taking 
aspirin but planned to start.  He reported that surgery had 
been recommended and he had been seen at a VA hospital where 
a venogram was performed.  The veteran did not have any 
varicose vein in the thigh or peripheral edema.  There was a 
large cluster of varicosities, 7 centimeters in diameter just 
below the popliteal fossa and there were also varicosities on 
the calf.  Photographs were taken which corroborate the left 
lower leg varicosities described in this examination.  

An April 1999 VA examination report contains the veteran's 
complaint of being unable to stand for any length of time and 
being unable to participate in impact activities.  He 
reportedly was unable to walk more than a couple of miles 
without having discomfort in both calves, mostly on the left.  
He said he was unable to wear support hose because they 
caused him discomfort.  He had had no deep vein involvement 
or other complications.  He currently took no medications and 
was employed full-time.  Examination revealed the veteran to 
be in no acute physical distress.  The extremities had no 
clubbing, cyanosis or edema.  He did have "moderate to marked 
varicosities in the left calf which were quite prominent for 
his age."  There was a pronounced area (5 X 4 cm) of venous 
sacculation, a venous lake of tortuous veins, measuring up to 
8 millimeters, in the left popliteal region which was warm to 
the touch.  There was an overlying 2-inch transverse scar and 
scars in the region of the left knee on the lateral malleolus 
from earlier vein stripping.  There was moderate to marked 
varicosities along the posterior, anterior, medial, and 
lateral aspects of the left calf in the dorsum of the left 
foot.  He had no edema but did have mild early stasis changes 
and some hyperpigmentation as well as some areas of dilated 
venules.  There was no deep vein tenderness.  There was "some 
tenderness" in the venous lake in the left popliteal region 
but "no erythema or evidence of acute dysfunction."  A 
neurological examination was unremarkable, with normal 
sensory motor functioning throughout.  

The veteran submitted the report of a private lower extremity 
venous duplex performed in August 2000.  This ultrasound 
revealed right popliteal and lesser saphenopopliteal 
junctional reflux, left deep superficial venous incompetency, 
and no evidence of deep or superficial venous thrombosis. 
Analysis:  A preponderance of the evidence is against a 
rating in excess of 60 percent evaluation for the veteran's 
left leg varicose veins.  The medical evidence dated in 
recent years shows that his varicose veins are rather 
consistently described.  They are, in reference to the rating 
criteria, at and below the knee, pronounced, with significant 
subcutaneous induration, and are most recently shown to 
involve mild early stasis changes with some 
hyperpigmentation.  While the veteran reports swelling on 
use, there is an absence of objective evidence of edema, 
persistent or otherwise.  While a lesion was clinically noted 
on one occasion in July 1996, there is no medical evidence of 
persistent ulceration, persistent edema, or eczema, which are 
criteria for a 60 percent evaluation.  

There is no objective medical evidence to show that the 
veteran's left leg varicosities are manifested by massive 
board-like edema with constant pain at rest, sufficient to 
warrant the next higher 100 percent evaluation.  While the 
veteran has more recently reported persistent pain, the 
objective clinical evidence on file does not support a 
finding that he has constant left leg pain at rest.  For 
example, the VA examinations in recent years have indicated 
that the veteran was in no acute distress.  The most recent 
examination noted "some tenderness in the venous lake in the 
left popliteal region," but there was no erythema or evidence 
of acute dysfunction.  Private diagnostic studies confirm 
past findings of venous incompetency but reveal no evidence 
of deep or superficial venous thrombosis. 

Support stockings have been prescribed to the veteran to 
reduce pain and symptoms in prominent varicose veins, 
although the veteran has refused this treatment because of 
discomfort.  The disability at issue is not shown to 
otherwise require any form of routine therapy or medical 
treatment.  Other than VA examinations and a recent private 
ultrasound, the veteran is shown to have only sought 
outpatient treatment for his left leg most recently in July 
1996.  

In sum, the veteran's varicose veins of the left leg is 
manifested by deep and superficial venous incompetency at and 
below the knee, with a pronounced area of venous lake 
sacculation tortuosity in the left popliteal region and 
intermittent pain, and mild early stasis changes, but it is 
not productive of massive board-like edema, or constant pain 
at rest.  Accordingly, the criteria for the next highest 
rating of 100 percent for varicose veins have not been met.  
38 C.F.R. § 4.104, Code 7120.

The Board also finds that there is no competent evidence of 
record which indicates that the veteran's service-connected 
varicose veins of the left leg have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).  The veteran is 
consistently shown to have been gainfully employed or 
attending school or training over the years.  While there is 
clearly some limitation placed upon the veteran's ability to 
perform prolonged standing or other exertional activity, 
these limitations are adequately and fairly evaluated in the 
presently assigned 60 percent evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an evaluation in excess of 60 percent for left 
leg varicose veins is denied.  


____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

